UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 10-K (Mark One) x ANNUAL REPORT UNDER SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the fiscal year ended: March 31, 2012 o TRANSITION REPORT UNDER SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the transition period from to Commission File No.: 333-173680 ZIPPY BAGS, INC. (Exact name of registrant as specified in its charter) Nevada 27-3369810 (State or other jurisdiction of incorporation or organization) (I.R.S. Employer Identification No.) 1844 South 3850 West #B, Salt Lake City, Utah 84104 (Address of principal executive offices) (888) 890-5692 (Registrant's telephone number) Securities registered under Section 12(b) of the Exchange Act: Securities registered under Section 12(g) of the Exchange Act: (Title of Class) Indicate by check mark if the registrant is a well-known seasoned issuer, as defined in Rule 405 of the Securities Act. o Yesx No Indicate by check mark if the registrant is not required to file reports pursuant to Section 13 or Section 15(d) of the Exchange Act.oYesoNo Table of Contents Indicate by check mark whether the registrant (1) has filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days.xYesoNo Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T (§ 232.405 of this chapter) during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files).xYesoNo Indicate by check mark if disclosure of delinquent filers pursuant to Item 405 of Regulation S-K (§ 229.405 of this chapter) is not contained herein, and will not be contained, to the best of registrant’s knowledge, in definitive proxy or information statements incorporated by reference in Part III of this Form 10-K or any amendment to this Form 10-K.o Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company. See the definitions of “large accelerated filer,” “accelerated filer” and “smaller reporting company” in Rule 12b-2 of the Exchange Act. Large accelerated filero Accelerated filero Non-accelerated filero Smaller reporting companyx (Do not check if a smaller reporting company) Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act).o Yesx No State the aggregate market value of the voting and non-voting common equity held by non-affiliates computed by reference to the price at which the common equity was last sold, or the average bid and asked price of such common equity, as of the last business day of the registrant’s most recently completed second fiscal quarter:$0 Indicate the number of shares outstanding of each of the registrant’s classes of common stock, as of the latest practicable date: 91,250,000 shares of common stock par value $0.001 as of June 29, 2012. DOCUMENTS INCORPORATED BY REFERENCE None Table of Contents Table of Contents Page PART I Item 1. Description of Business 5 Item 1A. Risk Factors 10 Item 2. Properties 16 Item 3. Legal Proceedings 16 Item 4. Mine Safety Disclosure 16 PART II Item 5. Market for Registrant’s Common Equity, Related Stockholder Matters and Issuer Purchases of Equity Securities 17 Item 6. Selected Financial Data 17 Item 7. Management’s Discussion and Analysis of Financial Condition and Results of Operations 17 Item 7A. Quantitative and Qualitative Disclosures About Market Risk 23 Item 8. Financial Statements and Supplementary Data 24 Item 9. Changes in and Disagreements with Accountants on Accounting and Financial Disclosure 25 Item 9A. Controls and Procedures 25 Item 9B. Other 25 PART III Item 10. Directors, Executive Officers and Corporate Governance 26 Item 11. Executive Compensation 27 Item 12. Security Ownership of Certain Beneficial Owners and Management and Related Stockholder Matters 28 Item 13. Certain Relationships and Transactions and Director Independence 29 Item 14. Principal Accounting Fees and Services 29 PART IV Item 15. Exhibits 30 SIGNATURES 31 EXHIBIT INDEX 32 Table of Contents Forward-looking statements may include the words “may,” “could,” “estimate,” “intend,” “continue,” “believe,” “expect” or “anticipate” or other similar words. These forward-looking statements present our estimates and assumptions only as of the date of this report. Accordingly, readers are cautioned not to place undue reliance on forward-looking statements, which speak only as of the dates on which they are made. Except for our ongoing securities laws, we do not intend, and undertake no obligation, to update any forward-looking statement.Additionally, the safe harbor provisions of the Private Securities Litigation Reform Act of 1995 most likely do not apply to our forward-looking statements as a result of being a penny stock issuer.You should, however, consult further disclosures we make in future filings of our Annual Report on Form 10-K, Quarterly Reports on Form 10-Q and Current Reports on Form 8-K. Although we believe the expectations reflected in any of our forward-looking statements are reasonable, actual results could differ materially from those projected or assumed in any of our forward-looking statements.Our future financial condition and results of operations, as well as any forward-looking statements, are subject to change and inherent risks and uncertainties.The factors impacting these risks and uncertainties include, but are not limited to: ● Our current level ofworking capital; ● Increased competitive pressures from existing competitors and new entrants; ● Our ability to market our services to new subscribers; ● Inability to locate additional revenue sources and integrate new revenue sources into our organization; ● Adverse state or federal legislation or regulation that increases the costs of compliance, or adverse findings by a regulator with respect to existing operations; ● Changes in U.S. GAAP or in the legal, regulatory and legislative environments in the markets in which we operate; ● Consumer acceptance of price plans and bundled offering of our services; ● Loss of customers or sales weakness; ● Technological innovations; ● Inability to efficiently manage our operations; ● Inability to achieve future sales levels or other operating results; ● Inability of management to effectively implement our strategies and business plan ● Key management or other unanticipated personnel changes; ● The unavailability of funds for capital expenditures; and ● The other risks and uncertainties detailed in this report. For a detailed description of these and other factors that could cause actual results to differ materially from those expressed in any forward-looking statement, please see “Item 1A. Risk Factors” in this document. AVAILABLE INFORMATION We file annual, quarterly and special reports and other information with the SEC that can be inspected and copied at the public reference facility maintained by the SEC at treet, N.E., Room 1580, Washington, D.C. 20549-0405. Information regarding the public reference facilities may be obtained from the SEC by telephoning 1-800-SEC-0330. The Company’s filings are also available through the SEC’s Electronic Data Gathering Analysis and Retrieval System which is publicly available through the SEC’s website (www.sec.gov). Copies of such materials may also be obtained by mail from the public reference section of the SEC at treet, N.E., Room 1580, Washington, D.C. 20549-0405 at prescribed rates. 4 Table of Contents PART I Item 1. Description of Business General Overview We were incorporated in the State of Nevada on August 26, 2010 under the name of Zippy Bags, Inc. Zippy Bags, Inc. (the “Company”, “Zippy”) is marketing for sale one carrying bag for snowboards under the name Zippy. The carrying bag is used to transport snowboards and protect them while being moved. Zippy Bags, Inc. is a development stage company with a limited history of developmentstage operations. Zippy Bags, Inc. has been marketing throughout the entire national and global markets. Since its inception, on August 26, 2010, Zippy has incurred small losses to March 31, 2012. Snowboard Carrying Bags The snowboard carrying bag is a multi-functional carrying bag that can be used as a fanny-pack that is worn around the waist and then can be unzipped and, when rolled out, can be converted into a full length snowboard bag as an all in one, self-contained package. It is protection for a snowboard that allows the board to be stored with the bindings on or off. It can be used for transporting a snowboard to the slopes, to protect the car interior from edge cuts while in the bag, or can be mounted onto a roof top rack. The bag can then be folded back into itself and can be used as a fanny pack when the board is not in use. The snowboard carrying bag is available in three sizes: 143 cm, 157 cm, and 169 cm. It is made of rugged 420 denier nylon pack cloth, comes with a removable and fully-adjustable-padded shoulder strap, fully adjustable waist strap, heavy-duty haul handles, two-way heavy-duty zippers and is urethane coated. The snowboard carrying bag is water, mildew, road grime and fade resistant. It has dual zippered pockets for carrying items such as gloves, goggles, keys, lunch, cell phone and/or wallet. The snowboard carrying bag is available in six different color combinations: black/charcoal, chocolate brown/Texas tan, hunter green/charcoal, navy/charcoal, red/charcoal and royal blue/charcoal. Organization within the Last Five Years Zippy Bags, Inc. was founded in the State of Nevada on August 26, 2010. The Company is marketing its product through a combination of direct sales, referrals and networking within the industry. They are also preparing for the unveiling and launch of their new website. All of these marketing strategies will be used to generate revenues from the sale of the snowboard carrying bags. At this time, the Company is marketing its one snowboard carrying bag to snowboard shops and outdoor retailers in the entire national and global markets. The Company is marketing its one snowboard carrying bag in a combination of direct sales, referrals and networking within the industry. To date the Company has generated one sale. A purchase order has been placed with Zippy for snowboard carrying bags which product was produced by Bike Bag International, Inc., a contract sewing facility who manufactured, packaged and delivered the finished product to the customer. Over the next twelve months, Zippy Bags, Inc. plans to build out its reputation and network in the snowboard carrying bag industry, thereby attracting new customers. Currently the Company employs one employee, however as the Company grows, it plans to employ additional employees, as required. 5 Table of Contents Business Facilities Zippy Bags, Inc. is located at 1844 South 3850 West Suite B #262 Salt Lake City, Utah 84104 The Company’s telephone number is 1-888-890-5692. Internet Address Our Internet address is http://www.Zippybagsinc.com Unique Features of the Company The Company isproviding a snowboard carrying bag as an accessory for snowboards. Zippy expects to generate its corporate revenue from the sale of such snowboard carrying bags. Overall Strategic Direction The Company plans to establish its reputation in the snowboard carrying bag industry, thereby attracting new clients and building out its network of operations. The Company aims to form long term working relationships with a number of snowboard stores and outdoor retailers throughout the entire national and global market. Description of Products Janet Somsen, CEO and Director of Zippy Bags, Inc, came up with the idea over the last two years of what she believes will be a successful snowboard carrying bag due to its unique quality and features. Product Development: In August of 2010, Ms. Somsen began working with Zippy Bags, Inc., located at 1844 South 3850 WestSuite B # 262 Salt Lake City, Utah 84104. The Company currently has patents pending on the Zippy Bags, Inc. products.They are denier pack cloth (a urethane coated poly-cotton blend material) bag specifications that havebeen created for Zippy Bags and are not similar to other snowboard carrying bag products. There are a wide variety of typical snowboard carrying bags available, but no other company offers a multi-functional or dual purpose product like the one that is being offered by Zippy Bags to the consumer, placing the product in a category of its own in the industry. Manufacturing: InOctoberof 2010,Zippy Bags Inc.finalized the specificationsfor the Zippy Bag snowboard carrying bag with Bike Bag International, Inc. (a Sub-Contract Sewing Manufacturer). They contracted Bike Bag International, Inc. to produce their final orders. All materials including hardware, snaps and zippers are readily available from Bike Bag International, Inc. to complete the product. Bike Bag International, Inc. has advised Zippy Bags that they can manufacture each carrying bag for $65. Bike Bag International, Inc. has produced carrying bags for Zippy Bags at this time and Zippy Bags has a formal agreement in place for production of it snowboard bags with Bike Bag International, Inc. 6 Table of Contents Packaging: Bike Bag International has advised Zippy that they can provide final fulfillment (packaging and shipping) for the carrying bag to the consumer in the following manner: Bike Bag International, Inc. will package each carrying bag for shipping for $3 plus the cost of the postage to the customer. Bike Bag International, Inc. can provide all packaging material needed in connection with Zippy Bags snowboard carrying bags. Bike Bag International, Inc. has packaged product for the Company thus far. Zippy Bags does have a formal agreement in place with Bike Bag International, Inc. to package and/or ship its bags. Initial Sales Strategy: We have established a one-prong sales approach; our approach utilizes direct sales through Janet Somsen. Our direct sales are being conducted by Ms. Somsen, who is currently marketing the product to national and global snowboard shops and outdoor retailers. The Company’s current marketing strategy consists of various Point of Sale material including display racks, posters and flyers developed by Ms. Somsen in the past year. We intend to derive income from these sales and our goal is establish brand recognition. Subsequent Sales Strategy: The Company is also presently developing a marketing program to sell the snowboard carrying bag to the general public, through a combination of direct sales, referral and networking within the industry. The Company is currently educating snowboard carrying bag advertisers about our product and working to obtain sales by the ways discussed herein. Features of Products and Services: The Company believes that there is a role for companies that can provide quality products and service. Our form of product may involve assisting a store in the following: ● Delivery of only a small amount of product, when a snowboard shop does not have adequate storage space; ● Delivery of large amounts of product to stores with large storage space. ● The ability of the company to speak directly to snowboard and outdoor retail store managers about the product. The Snowboard Carrying Bag Industry Competition: There are numerous companies and individuals who are currently engaged in the snowboard carrying bag industry and such business is extremely competitive. We believe the uniqueness of our product and the specialized nature of our design as well as corporate focus enables us to be a better long-term partner for our client base than that of a traditional snowboard carrying bag company. The Company believes that by offering a highly unique and extremely well built snowboard carrying bag, we redefine snowboard gear protection and meet the transportation and storage needs of the consumer. Adding features and value not found anywhere else and then providing excellent client and customer service and satisfaction, will give us a large customer base. Nevertheless, many of our competitors have significantly greater financial and other resources available as well as greater managerial staff than we do and are therefore, in certain aspects, in a better position than we are to provide snowboard carrying bags. We therefore believe our ability to compete will be dependent upon many factors both within and outside our control, including, but not limited to, pricing as well as the market acceptance and timing acceptance of our snowboard carrying bags and service provided. We will face direct competition from a variety of companies, both online and as direct marketers. 7 Table of Contents Many of our existing and potential competitors, which will include online snowboard carrying bag businesses, are focusing more closely on internet based sales. These companies have longer operating histories, significantly greater financial backing, technical and marketing resources, greater name recognition and a larger established customer base than we will. Furthermore, there is a risk that larger financially sound companies which offer internet and direct sales may decide to use extremely low pricing, therefore, such pricing techniques, should they become common in our industry, could have a material, adverse effect on our results of operations, financial condition and business model. Generally, competitors may be able to respond more quickly to new or emerging changes in customer requirements or to devote greater resources to the development, promotion and sale of their products than we will. There can be no assurance that our potential competitors will not develop products comparable or superior to those that will be developed and offered by us or adapt more quickly than us to changing customer requirements, or that we will be able to timely and adequately complete the implementation, and appropriately maintain and enhance the operation, of our business model. Increased competition could result in price reductions, reduced margins, failure to obtain any significant market share, or loss of market share, any of which could materially adversely affect our business, financial condition and results of operations. There can be no assurance that we will be able to compete successfully against current or future competitors, or that competitive pressures faced by us will not have a material adverse effect on our business, financial condition and results of operations. There can be no assurance that we will be able to compete against these snowboard carrying bag businesses such as the following: Burton.com Burton is an international company that manufactures an entire line of snowboards, snowboard bags, snowboard boots and bindings, clothing and accessories. They feature fifteen different models of snowboard bags. Dakine.com Dakine is a company that features eleven different models of snowboard bags that has been in this line of business since 1979. Current Business Focus The Company’s business focus is to market one snowboard carrying bag to snowboard stores and outdoor retailers in the national and global markets along with, at a reasonable price, to the largest percentage of the target market population as possible. The Company believes that the ability to deliver a product and consistency of service are main factors in fostering a repeat customer base, greater advisory network and reputation. Advantages of Competitors over the Company The Company believes the following are advantages that our competitors have over us. Their length of time in business, established customer base, financial backing, and name recognition are all advantages of the competition. Customer Base: Presently, the Company is developing an established regular customer base. Financial Resources: The Company believes that many of its competitors, such as Burton and Dakine, have at this time a significantly greater financial and/or other resources than we do and are, therefore, in certain respects, in a better position to provide snowboard carrying bags. 8 Table of Contents Our Competitive Advantages Zippy Bags believes that, as a small company, its key competitive advantages will be its ability to respond more quickly than its larger competitors to future fads by quickly changing styles and colors and adapting to new snowboard shapes in manufacturing its snowboard carrying bags. Experienced Management: The Company believes that it has experienced management. Our sole Director and executive officer Ms. Somsen has over 30 years of experience in the management and business operations. The Company believes that her knowledge, relationships, reputation and management track record will help it to build and maintain its client base. Performance: The Company believes that its ability to provide quality snowboard carrying bags, service performance and service consistency is one of its key advantages. Through performance, the Company hopes to develop a repeat customer base and a reputation for quality products. Niche Industry: One distinct and competitive advantage that sets Zippy Bags apart from the other companies in the industry is that no one else offers anything similar to our product. This means that, although there are a wide variety of companies that produce and sell fanny-packs, and other companies offer just snowboard carrying bags, no other company offers a multi-functional or dual purpose product like ours that offers all of these features in one bag.This places us in a category of our own. Our snowboard carrying bags offer style, function and features not offered by our competitors. Research and Development The Company is involved in conducting future research and development activities. As research and development is required in the future, we will continue to rely on third party service providers. Employees Ms. Somsen is the sole Director, Chief Executive Officer, President, and Principal Executive Officer and Principal Financial Officer of Zippy Bags, Inc. At this time, we only have one employee, Ms. Somsen. The Company plans to employ individuals on an as needed basis. The Company anticipates that it will need to hire additional employees as the business grows. In addition, the Company may expand the size of our Board of Directors in the future. Janet Somsen received a one-time salary payment during the year ended March 31, 2012 but discontinued to receive any salary or benefits in any form.Ms. Somsen is currently devoting more than 40 hours a week to the company. 9 Table of Contents Item 1A.Risk Factors. Risks Related to Our Business THE COMPANY HAS A LIMITED DEVELOPMENT STAGE OPERATING HISTORY UPON WHICH TO BASE AN EVALUATION OF ITS BUSINESS AND PROSPECTS. WE MAY NOT BE SUCCESSFUL IN OUR EFFORTS TO GROW OUR BUSINESS AND TO EARN INCREASED REVENUES. AN INVESTMENT IN OUR SECURITIES REPRESENTS SIGNIFICANT RISK AND YOU MAY LOSE ALL OR PART OF YOUR ENTIRE INVESTMENT. We have a limited history of development stage operations and we may not be successful in our efforts to grow our business and to earn revenues. Our business and prospects must be considered in light of the risks, expenses and difficulties frequently encountered by companies in their early stage of development, particularly startups in the snowboard carrying bag industry. As a result, management may be unable to adjust its spending in a timely manner to compensate for any unexpected revenue shortfall. This inability could cause net losses in a given period to be greater than expected. An investment in our securities represents significant risk and you may lose all or part of your entire investment. WE HAVE A HISTORY OF LOSSES. FUTURE LOSSES AND NEGATIVE CASH FLOW MAY LIMIT OR DELAY OUR ABILITY TO BECOME PROFITABLE. IT IS POSSIBLE THAT WE MAY NEVER ACHIEVE PROFITABILITY. AN INVESTMENT IN OUR SECURITIES REPRESENTS SIGNIFICANT RISK AND YOU MAY LOSE ALL OR PART OF YOUR ENTIRE INVESTMENT. We have yet to establish profitable production stage operations or a history of profitable production stage operations. We anticipate that we will continue to incur some development stage operating losses for an indefinite period of time due to the significant costs associated with the development of our business. Since incorporation, we have expended financial resources on the development of our business. As a result, losses have been incurred since incorporation. Management expects to experience development stage operating losses and negative cash flow for the foreseeable future. Management anticipates that losses will continue to increase from current levels because the Company expects to incur additional costs and expenses related to: marketing and promotional activities; the possible addition of new personnel. The Company’s ability to become profitable depends on its ability to generate and sustain sales while maintaining reasonable expense levels. If the Company does achieve profitability, it cannot be certain that it would be able to sustain or increase profitability on a quarterly or annual basis in the future. An investment in our securities represents significant risk and you may lose all or part of your entire investment. Zippy is currently seeking additional financing in order to complete our business plan and operating strategy. It is anticipated that we may need to obtain a loan from Janet Somsen to cover any additional costs and expenses. IF WE DO NOT OBTAIN ADDITIONAL FINANCING, OUR BUSINESS WILL FAIL. We will need to obtain additional financing in order to complete our business plan because we currently do not have any income. We do not have any arrangements for financing and we may not be able to find such financing if required. Obtaining additional financing would be subject to a number of factors, including investor acceptance. These factors may adversely affect the timing, amount, terms, or conditions of any financing that we may obtain or make any additional financing unavailable to us. If we do not obtain additional financing our business will fail. Management anticipates that losses will continue to increase from current levels because the Company expects to incur additional costs and expenses related to: marketing and promotional activities; the possible addition of new personnel. It is anticipated that the costs associated with the activities mentioned above will be obtained by a loan from Janet Somsen. In the event that we are unable to secure such a loan from Ms. Somsen, or some other source(s), unknown at this time, we will not be able to continue forward and our business will fail. However, it is estimated that the amount of additional costs and expenses associated with public company reporting requirements will be approximately $10,000. 10 Table of Contents It is anticipated that we may need to obtain a loan from Janet Somsen to cover these additional costs and expenses. In the event that we are unable to secure such a loan from Ms. Somsen, or some other source(s), unknown at this time, we will not be able to continue forward and our business will fail. OUR DEVELOPMENT STAGE OPERATING RESULTS WILL BE VOLATILE AND DIFFICULT TO PREDICT. IF THE COMPANY FAILS TO MEET THE EXPECTATIONS OF PUBLIC MARKET ANALYSTS AND INVESTORS, THE MARKET PRICE OF OUR COMMON STOCK MAY DECLINE SIGNIFICANTLY. Management expects both quarterly and annual development stage operating results to fluctuate in the future. Because our development stage operating results will be volatile and difficult to predict, in some future quarter our development stage operating results may fall below the expectations of securities analysts and investors. If this occurs, the trading price of our common stock may decline. A number of factors will cause gross margins to fluctuate in future periods. Factors that may harm our business or cause our development stage operating results to fluctuate include the following: the inability to obtain new customers at reasonable cost; the ability of competitors to offer new or enhanced products; price competition; the failure to develop marketing relationships with key business partners; increases in our marketing and advertising costs; increased labor costs that can affect demand for our internet product; the amount and timing of production stage operating costs and capital expenditures relating to expansion of operations; a change to or changes to government regulations; a general economic slowdown. Any change in one or more of these factors could reduce our ability to earn and grow revenue in future periods. We will need additional capital to fully implement our business, operating and development plans. However, additional funding from an alternate source or sources may not be available to us on favorable terms, if at all. To the extent that money is raised through the sale of our securities, the issuance of those securities could result in dilution to our existing security holder. If we raise money through debt financing or bank loans, we may be required to secure the financing with some or all of our business assets, which could be sold or retained by the creditor should we default in our payment obligations. If we fail to raise sufficient funds, we would have to curtail or cease operations. WE HAVE RECEIVED AN OPINION OF GOING CONCERN FROM OUR AUDITORS. IF WE DO NOT RECEIVE ADDITIONAL FUNDING, WE WOULD HAVE TO CURTAIL OR CEASE DEVELOPMENT STAGE OPERATIONS. AN INVESTMENT IN OUR SECURITIES REPRESENTS SIGNIFICANT RISK AND YOU MAY LOSE ALL OR PART OF YOUR ENTIRE INVESTMENT. Our independent auditors noted in their report accompanying our financial statements for the period ended March 31, 2012 that we have losses from inception and limited operating resources.As of March 31, 2012, we have a net loss from inception in the amount of $15,281. They further stated that the uncertainty related to these conditions raised substantial doubt about our ability to continue as a going concern. At March 31, 2012, our cash on hand was $912. We do not currently have sufficient capital resources to fund operations. To stay in business, we will need to raise additional capital through public or private sales of our securities, debt financing or short-term bank loans, or a combination of the foregoing. We will need additional capital to fully implement our business, operating and development plans. However, additional funding from an alternate source or sources may not be available to us on favorable terms, if at all. To the extent that money is raised through the sale of our securities, the issuance of those securities could result in dilution to our existing security holder. If we raise money through debt financing or bank loans, we may be required to secure the financing with some or all of our business assets, which could be sold or retained by the creditor should we default in our payment obligations. If we fail to raise sufficient funds, we would have to curtail or cease operations. OUR CURRENT BUSINESS DEVELOPMENT STAGE OPERATIONS RELY HEAVILY UPON OUR KEY EMPLOYEE AND FOUNDER, MS. JANET SOMSEN. We have been heavily dependent upon the expertise and management of Ms. Janet Somsen, our Chief Executive Officer and President, and our future performance will depend upon her continued services. The loss of Ms. Somsen’s services could seriously interrupt our business operations, and could have a very negative impact on our ability to fulfill our business plan and to carry out our existing development stage operations. The Company currently does not maintain key man life insurance on this individual. There can be no assurance that a suitable replacement could be found for her upon retirement, resignation, inability to act on our behalf, or death. 11 Table of Contents OUR FUTURE GROWTH MAY REQUIRE RECRUITMENT OF QUALIFIED EMPLOYEES. In the event of our future growth in administration, marketing, and customer support functions, we may have to increase the depth and experience of our management team by adding new members. Our future success will depend to a large degree upon the active participation of our key officers and employees. There is no assurance that we will be able to employ qualified persons on acceptable terms. Lack of qualified employees may adversely affect our business development. WE ARE HIGHLY RELIANT UPON THE MANUFACTURING CAPABILITIES OF BIKE BAG INTERNATIONAL, INC. OUR SUB-CONTRCATOR/MANUFACTURER, WITH WHOM WE HAVE AN AGREEMENT WITH AT THIS TIME. Our Company is currently solely reliant on Bike Bag International, Inc. to manufacture our product. Should Bike Bag International, Inc. not manufacture our product as intended, we have secured another sub-contractor/manufacturer for future or additional production as the need may arise. Risks Related to the Industry SNOWBOARD CARRYING BAGS ARE COST COMPETITIVE AND IS CHARACTERIZED BY LOW FIXED COSTS. A REDUCTION IN COST FOR THE INDUSTRY COULD AFFECT THE DEMAND FOR OUR SNOWBOARD CARRYING BAGS. The snowboard carrying bags sales industry is highly competitive and is characterized by a large number of competitors ranging from small to large companies with substantial resources. Many of our potential competitors have substantially larger customer bases, greater name recognition, greater reputation, and significantly greater financial and marketing resources than we do. In the future, aggressive marketing tactics implemented by our competitors could impact our limited financial resources and adversely affect our ability to compete in these markets. Price competition exists in the snowboard carrying bag industry. There are many snowboard carrying bag companies that could discount their products which could result in lower revenues for the entire industry. A shortfall from expected revenue levels would have a significant impact on our potential to generate revenue and possibly cause our business to fail. OUR DEVELOPMENT STAGE OPERATING RESULTS MAY FLUCTUATE DUE TO FACTORS WHICH ARE NOT WITHIN OUR CONTROL. Our development stage operating results are expected to fluctuate in the future based on a number of factors, many of which are not in our control. Our development stage operating expenses primarily include marketing and general administrative expenses that are relatively fixed in the short-term. If our revenues are lower than we expect because demand for our one product diminishes, or if we experience an increase in defaults among distributors of our snowboard carrying bags, or for any other reasons, we may not be able to quickly return to acceptable revenue levels. Because of the unique nature of our business and the fact that there are no comparable past business models to rely on, future factors that may adversely affect our business are difficult to forecast. Any shortfall in our revenues would have a direct impact on our business. In addition, fluctuations in our quarterly results could adversely affect the market price of our common stock in a manner unrelated to our long-term operating performance. 12 Table of Contents WE HAVE A SHORT DEVELOPMENT STAGE OPERATING HISTORY AND FACE MANY OF THE RISKS AND DIFFICULTIES FREQUENTLY ENCOUNTERED BY A START UP COMPANY. We have a short development stage operating history from inception (August 26, 2010) to March 31, 2012 for investors to evaluate the potential of our business development. We are continuing our attempts to try to market our product and to try to build a customer base for our product. We do not have any customers at this time. ● Increase awareness of our brand name; ● Develop an effective business plan; ● Meet customer standards; ● Implement advertising and marketing plan; ● Attain customer loyalty; ● Maintain current strategic relationships and develop new strategic relationships; ● Respond effectively to competitive pressure; ● Continue to develop and upgrade our product; and ● Attract, retain and motivate qualified personnel. Our future will depend on our ability to raise additional capital and bring our product to the marketplace, which requires careful planning to provide a product that meets customer standards without incurring unnecessary cost and expense. WE MAY NEED ADDITIONAL CAPITAL TO DEVELOP OUR BUSINESS. The development of our product will require the commitment of resources to increase the advertising, marketing and future expansion of our business. In addition, expenditures will be required to enable us in 2012 to conduct planned business research, development of new affiliate and associate offices, and marketing of our existing and future products. Currently, we have no established bank-financing arrangements. Therefore, it is possible that we would need to seek additional financing through subsequent future private offering of our equity securities, or other arrangements with corporate partners unknown of at this time. We cannot give you any assurance that any additional financing will be available to us, or if available, will be on terms favorable to us. The sale of additional equity securities could result in dilution to our stockholders. The occurrence of indebtedness would result in increased debt service obligations and could require us to agree to operating and financing covenants that would restrict our operations. If adequate additional financing is not available on acceptable terms, we may not be able to implement our business development plan or continue our business operations. WE MAY NOT BE ABLE TO BUILD OUR BRAND AWARENESS. Development and awareness of our brand Zippy Bags will depend largely upon our success in creating a customer base and potential referral sources. In order to attract and retain customers and to promote and maintain our brand in response to competitive pressures, management plans to gradually increase our marketing and advertising budgets. If we are unable to economically promote or maintain our brand, then our business, results of operations and financial condition could be severely harmed. The Company had working capital deficit of $10,409 as of March 31, 2012. WE MAY INCUR SIGNIFICANT COSTS TO BE A PUBLIC COMPANY TO ENSURE COMPLIANCE WITH U.S. CORPORATE GOVERNANCE AND ACCOUNTING REQUIREMENTS AND WE MAY NOT BE ABLE TO ABSORB SUCH COSTS. We may incur significant costs associated with our public company reporting requirements, costs associated with newly applicable corporate governance requirements, including requirements under the Sarbanes-Oxley Act of 2002 and other rules implemented by the SEC. We expect all of these applicable rules and regulations to significantly increase our legal and financial compliance costs and to make some activities more time consuming and costly. We also expect that these applicable rules and regulations may make it more difficult and more expensive for us to obtain director and officer liability insurance and we may be required to accept reduced policy limits and coverage or incur substantially higher costs to obtain the same or similar coverage. As a result, it may be more difficult for us to attract and retain qualified individuals to serve on our board of directors or as executive officers. We are currently evaluating and monitoring developments with respect to these newly applicable rules, and we cannot predict or estimate the amount of additional costs we may incur or the timing of such costs. In addition, we may not be able to absorb these costs of being a public company, which will negatively affect our business operations. 13 Table of Contents However, it is estimated that the amount of additional costs and expenses associated with public company reporting requirements will be approximately $10,000. It is anticipated that we may need to obtain a loan from Janet Somsen to cover these additional costs and expenses. In the event that we are unable to secure such a loan from Ms. Somsen, or some other source(s), unknown at this time, we will not be able to continue forward and our business will fail. THE LIMITED PUBLIC COMPANY EXPERIENCE OF OUR MANAGEMENT TEAM COULD ADVERSELY IMPACT OUR ABILITY TO COMPLY WITH THE REPORTING REQUIREMENTS OF U.S. SECURITIES LAWS. Our management team has limited public company experience, which could impair our ability to comply with legal and regulatory requirements such as those imposed by Sarbanes-Oxley Act of 2002. Our senior management has never had sole responsibility for managing a publicly traded company. Such responsibilities include complying with federal securities laws and making required disclosures on a timely basis. Our senior management may not be able to implement programs and policies in an effective and timely manner that adequately respond to such increased legal, regulatory compliance and reporting requirements, including the establishing and maintaining internal controls over financial reporting. Any such deficiencies, weaknesses or lack of compliance could have a materially adverse effect on our ability to comply with the reporting requirements of the Securities Exchange Act of 1934, as amended (the “Exchange Act”), which is necessary to maintain our public company status. If we were to fail to fulfill those obligations, our ability to continue as a U.S. public company would be in jeopardy in which event you could lose your entire investment in our company. Risks Related to the Ownership of Our Securities WE MAY NEVER PAY ANY DIVIDENDS TO SHAREHOLDERS. We have never declared or paid any cash dividends or distributions on our capital stock. We currently intend to retain our future earnings, if any, to support operations and to finance expansion and therefore we do not anticipate paying any cash dividends on our common stock in the foreseeable future. The declaration, payment and amount of any future dividends will be made at the discretion of the board of directors, and will depend upon, among other things, the results of our operations, cash flows and financial condition, operating and capital requirements, and other factors as the board of directors considers relevant. There is no assurance that future dividends will be paid, and, if dividends are paid, there is no assurance with respect to the amount of any such dividend. OUR CONTROLLING SECURITY HOLDER MAY TAKE ACTIONS THAT CONFLICT WITH YOUR INTERESTS. Ms. Janet Somsen beneficially owns 55% of our capital stock with voting rights. In this case, Ms. Somsen will be able to exercise control over all matters requiring stockholder approval, including the election of directors, amendment of our certificate of incorporation and approval of significant corporate transactions, and he will have significant control over our management and policies. The directors elected by our controlling security holder will be able to significantly influence decisions affecting our capital structure. This control may have the effect of delaying or preventing changes in control or changes in management, or limiting the ability of our other security holders to approve transactions that they may deem to be in their best interest. For example, our controlling security holder will be able to control the sale or other disposition of our operating businesses and subsidiaries to another entity. 14 Table of Contents THE OFFERING PRICE OF THE COMMON STOCK WAS ARBITRARILY DETERMINED, AND THEREFORE SHOULD NOT BE USED AS AN INDICATOR OF THE FUTURE MARKET PRICE OF THE SECURITIES. THEREFORE, THE OFFERING PRICE BEARS NO RELATIONSHIP TO OUR ACTUAL VALUE, AND MAY MAKE OUR SHARES DIFFICULT TO SELL. Since our shares are not listed or quoted on any exchange or quotation system, the offering price of $0.001 per share for the shares of common stock was arbitrarily determined. The facts considered in determining the offering price were our financial condition and prospects, our limited operating history and the general condition of the securities market. The offering price bears no relationship to the book value; assets or earnings of our company or any other recognized criteria of value. The offering price should not be regarded as an indicator of the future market price of the securities. YOU MAY EXPERIENCE DILUTION OF YOUR OWNERSHIP INTEREST BECAUSE OF THE FUTURE ISSUANCE OF ADDITIONAL SHARES OF OUR COMMON STOCK AND OUR PREFERRED STOCK. In the future, we may issue our authorized but previously unissued equity securities, resulting in the dilution of the ownership interests of our present stockholders. We are currently authorized to issue an aggregate of 250,000,000 shares of capital stock consisting of 240,000,000 shares of common stock, par value $0.001 per share, and 10,000,000 shares of preferred stock, par value $0.001 per share. We may also issue additional shares of our common stock or other securities that are convertible into or exercisable for common stock in connection with hiring or retaining employees or consultants, future acquisitions, future sales of our securities for capital raising purposes, or for other business purposes. The future issuance of any such additional shares of our common stock or other securities may create downward pressure on the trading price of our common stock. There can be no assurance that we will not be required to issue additional shares, warrants or other convertible securities in the future in conjunction with hiring or retaining employees or consultants, future acquisitions, future sales of our securities for capital raising purposes or for other business purposes. OUR COMMON STOCK IS CONSIDERED PENNY STOCKS, WHICH MAY BE SUBJECT TO RESTRICTIONS ON MARKETABILITY, SO YOU MAY NOT BE ABLE TO SELL YOUR SHARES. If our common stock becomes tradable in the secondary market, we will be subject to the penny stock rules adopted by the SEC that require brokers to provide extensive disclosure to their customers prior to executing trades in penny stocks. These disclosure requirements may cause a reduction in the trading activity of our common stock, which in all likelihood would make it difficult for our shareholders to sell their securities. Penny stocks generally are equity securities with a price of less than $5.00 (other than securities registered on certain national securities exchanges or quoted on the NASDAQ system). Penny stock rules require a broker-dealer, prior to a transaction in a penny stock not otherwise exempt from the rules, to deliver a standardized risk disclosure document that provides information about penny stocks and the risks in the penny stock market. The broker-dealer also must provide the customer with current bid and offer quotations for the penny stock, the compensation of the broker-dealer and its salesperson in the transaction, and monthly account statements showing the market value of each penny stock held in the customer’s account. The broker-dealer must also make a special written determination that the penny stock is a suitable investment for the purchaser and receive the purchaser’s written agreement to the transaction. These requirements may have the effect of reducing the level of trading activity, if any, in the secondary market for a security that becomes subject to the penny stock rules. The additional burdens imposed upon broker-dealers by such requirements may discourage broker-dealers from effecting transactions in our securities, which could severely limit the market price and liquidity of our securities. These requirements may restrict the ability of broker-dealers to sell our common stock and may affect your ability to resell our common stock. 15 Table of Contents THERE IS NO ASSURANCE OF A PUBLIC MARKET OR THAT OUR COMMON STOCK WILL EVER TRADE ON A RECOGNIZED EXCHANGE. THEREFORE, YOU MAY BE UNABLE TO LIQUIDATE YOUR INVESTMENT IN OUR STOCK. There is no established public trading market for our common stock. Our shares have not been listed or quoted on any exchange or quotation system. There can be no assurance that a market maker will agree to file the necessary documents with FINRA, which operates the OTCBB, nor can there be any assurance that such an application for quotation will be approved or that a regular trading market will develop or that if developed, will be sustained. Inthe absence of a trading market, an investor may be unable to liquidate their investment. Item 2. Properties. Zippy Bag Inc. is currently located at1844 South 3850 West #B, Salt Lake City, Utah 84104. There are currently no proposed programs for renovation, improvement or development of the facility currently in use. The company telephone number is: 1-(888) 890-5692 Item 3. Legal Proceedings. From time to time, we may become involved in various lawsuits and legal proceedings, which arise, in the ordinary course of business. However, litigation is subject to inherent uncertainties, and an adverse result in these or other matters may arise from time to time that may harm our business. We are currently not aware of any such legal proceedings or claims that we believe will have a material adverse effect on our business, financial condition or operating results. Item 4.Mine Safety Disclosures. Not Applicable. 16 Table of Contents PART II Item 5. Market for Registrant’s Common Equity, Related Stockholder Matters and Issuer Purchases of Equity Securities. (a)Market Information Our securities are not listed on any exchange or quotation service. We are not required to comply with the timely disclosure policies of any exchange or quotation service. The requirements to which we would be subject if our securities were so listed typically include the timely disclosure of a material change or fact with respect to our affairs and the making of required filings. Although we are not required to deliver an annual report to security holders, the Company intends to provide an annual report to our security holders, which will include audited financial statements. (b)Holders of Common Stock We are authorized to issue 240,000,000 shares of common stock, $0.001 par value per share. Currently we have 91,250,000 shares of common stock issued and outstanding.As of March 31, 2012 there were approximately twenty-eight (28) shareholders of the Company’s common stock. There are no outstanding options or warrants to purchase, or securities convertible into, shares of our common stock. (c) Dividends Zippy Bags, Inc. has never paid dividends on its Common Stock. Zippy Bags, Inc. intends to follow a policy of retaining earnings, if any, to finance the growth of the business and does not anticipate paying any cash dividends in the foreseeable future. (d) Securities Authorized for Issuance under Equity Compensation Plans As of March 31, 2012, the Company did not have any equity compensation plans. Item 6. Selected Financial Data. Not applicable. Item 7. Management’s Discussion and Analysis of Financial Condition and Results of Operations. Overview and Outlook Zippy Bags, Inc. was founded in the State of Nevada on August 26, 2010. The Company is presently marketing a snowboard carrying bag to the general public. The Company is marketing Zippy through a combination of direct sales, referrals and networking within the industry. They are also preparing for the unveiling and launch of their new website. All of these marketing strategies will be used to generate revenues from the sale of the snowboard carrying bags. 17 Table of Contents The Company has adopted a fiscal year end of March 31. We established an internet site in May of 2011 where customers can purchase the snowboard carrying bag. At this time, the Company is marketing its one snowboard carrying bag to snowboard shops and outdoor retailers in the entire national and global markets. The Company is marketing its one snowboard carrying bag in a combination of direct sales, referrals and networking within the industry. To date the Company has generated one sale. A purchase order has been placed with Zippy for snowboard carrying bags which product was produced by Bike Bag International, Inc., a contract sewing facility who manufactured, packaged and delivered the finished product to the customer. We have determined that the price of our product should be commensurate with the relative cost to have the product manufactured and packaged and shipped by outside vendors, including an estimated 40% gross profit margin, resulting in a selling price of $100 to $150 per snowboard bag. If these prices are incorrect it could result in an operating loss for us. Over the next twelve months, Zippy Bags, Inc. plans to build out its reputation and network in the snowboard carrying bag industry, thereby attracting new customers. Currently the Company employs one employee, however as the Company grows, it plans to employ additional employees, as required. Based on our current operating plan, we do not expect to generate revenue that is sufficient to cover our expenses for the next six months, and we will need to obtain additional financing to operate our business for the next six months. Our “burn rate” is approximately $2,500 per month. Most of our expenses are anticipated to be legal, accounting, transfer agent, and other costs associated with being a public company. Additional financing, whether through public or private equity or debt financing, arrangements with the security holder or other sources to fund operations, may not be available, or if available, may be on terms unacceptable to us. Our ability to maintain sufficient liquidity is dependent on our ability to raise additional capital. If we issue additional equity securities to raise funds, the ownership percentage of our existing security holder would be reduced. New investors may demand rights, preferences or privileges senior to those of existing holders of our common stock. Debt incurred by us would be senior to equity in the ability of debt holders to make claims on our assets. The terms of any debt issued could impose restrictions on our operations. If adequate funds are not available to satisfy either short or long-term capital requirements, our operations and liquidity could be materially adversely affected and we could be forced to cease operations. If we are successful in our efforts to raise the $75,000, our twelve month operating plan shall be as follows (We would not move into our operations phase until we have established our internet site to sell our snowboard carrying bags even if we are successful in our efforts to raise the $75,000 of capital). · The implementation of our direct sales model through Ms. Somsen through the commencement of sales will cost at least $75,000. We will allocate $35,000 toward marketing materials which include flyers, brochures, direct marketing DVD’s and mailing costs. The company intends to allocate the $35,000 for Marketing as soon as the $75,000 is raised. · · Software and hardware to develop an internet site will cost the company at least $10,000. As a snowboard carrying bag company continued improvements and upgrades will be required. User features and website content updates are vital to continued visitations by online users. This cost signifies the system creation. The company intends to allocate these funds within four months of the funds becoming available. · Program administration and working capital expenses until such time as there are sufficient sales to cash-flow operations will cost the company at least $15,000. This is the necessary working capital to fund operations until such time as revenues exceed expenses. This will cover audit fees, legal fees associated with the offering and all other management expenses such as those from industry consultants and advisors. The company intends to pay its legal and accounting and all other management fees as they become due. 18 Table of Contents INITIAL SALES STRATEGY We have established a one-prong sales approach; our approach utilizes direct sales through Janet Somsen. Our direct sales are being conducted by Ms. Somsen, who is currently marketing the product to national and global snowboard shops and outdoor retailers. The Company’s current marketing strategy consists of various Point of Sale material including display racks, posters and flyers developed by Ms. Somsen in the past year. We intend to derive income from these sales and our goal is establish brand recognition. SUBSEQUENT SALES STRATEGY The Company has commence marketing one snowboard carrying bag to the general public, through a combination of direct sales, referral and networking within the industry. The Company is presently developing its marketing program for snowboard carrying bag to the general public.We also intend to market our product through our website: www.Zipppybagsinc.com.Zippy Bags, Inc. is considered a development stage company because it has not commenced its major operations.The Company has achieved limited revenue in connection with its business to date.As a result, we are a startup company, which means we have a limited operating history, and are at a competitive disadvantage. The Company will begin to position itself to be able to market their product line to both the wholesale and retail markets. We will accomplish our wholesale market strategy through direct contacts with major distributors at trade shows such as the SnowSport Industries America show (“SIA”) and by utilizing independent factory representatives in the field who will offer our products. The Company will also attend, as well as sponsor snowboarding events. We also intend to aggressively contact amateur and professional snowboarders to help promote our product line. Results of Operations for the Years Ended March 31, 2012 andMarch 31, 2011, and the period from Inception (August 26, 2010) to March 31, 2012. This discussion may contain forward looking-statements that involve risks and uncertainties.Our future results could differ materially from the forward looking-statements discussed in this report. This discussion should be read in conjunction with our consolidated financial statements, the notes thereto and other financial information included elsewhere in the report. Sales Revenue for the year ended March 31, 2012 was $102,948 compared to $0 during year ended March 31, 2011.Revenue was $102,948 for the period from inception (August 26, 2010)to March 31, 2012.During the current year ended March 31, 2012, the Company had one sale to one customer in the amount of$102,948.This sale should not be considered an indication of future sales, and the Company has no assurance that this customer will have a need for the Company’s products in the future. Cost of Goods Sold Cost of goods sold for the year ended March 31, 2012 was $30,106 compared to $0 during the year ended March 31, 2011.Cost of goods sold were $30,106 for the period from inception (August 26, 2010) through March 31, 2012.Cost of sales consisted of the costs associated with the Company’s single sale of its product to a single customer. Cost of sales for the period should not be considered an indicator of future levels of cost of sales as the manufacture of these products was outsourced; the Company intends to manufacture its products internally in the future. General and Administrative Expenses General and administrative expenses were $5,903during the year ended March 31, 2012, an increase of $5,186 compared to $717 during the prior year, and $6,620 for the period from inception (August 26, 2010) to March 31, 2012.General and administrative expenses consist primarily of a one-time salary payment to Ms. Somsen, filing fees, and bank charges. Professional Fees Professional fees were $52,774 for the year ended March 31, 2012, an increase of $30,774 compared to $22,000 for the prior year.Professional fees were $74,774 for the period from inception (August 26, 2010) to March 31, 2012.Professional fees consist primarily of consulting, legal, and accounting fees. 19 Table of Contents Interest Income Interest income was $0 during the year ended March 31, 2012 compared to $295 during the prior period. Interest income was $295 from the period of inception (August 26, 2010) to March 31, 2012.Interest income consists of interest earned on a related party loan. Interest Expense Interest expense was $500 for the year ended March 31, 2012 compared to $132 during the prior period. Interest expense was $632 from the period of inception (August 26, 2010) to March 31, 2012.Interestexpense consists of interest on the company’s notes payable Liquidity and Capital Resources We believe that our existing sources of liquidity will not be sufficient to fund our operations, anticipated capital expenditures, working capital and other financing requirements for at least the next twelve months. In the event the Company is unable to achieve profitable operations in the near term, it may require additional equity and/or debt financing, or reduce expenses, including officer’s compensation, to reduce such losses. However, we cannot assure that such financing will be available to us on favorable terms, or at all. We will continue to monitor our expenditures and cash flow position and we are presently debt free, but at some time in the future we may need to obtain additional financing to complete our business plan. There is no assurance that we will be able to obtain such financing if needed and the failure to do so could negatively impact the viability of our company to continue with this business and the business may fail. Since our inception on August 26, 2010, we have incurred a net loss of $15,281.Our cashbalance was$912at March 31, 2012. On March 31, 2012, we had an accumulateddeficit of $15,281and total current liabilities of $19,576. During the year ended March 31, 2012, we generated $40,018 in cash from operating activities compared to using $23,428 in cash by operating activities during the prior year. During the period of August 26, 2010 (date of inception) to March 31, 2012, wegenerated $16,590 cash from operating activities. Investing Activities Cash used in investing activities was $41,253 during the year ended March 31, 2012. This amount was use for making a deposit on manufacturing equipment.There was no cash used in investing activities during the prior year.For the period from inception (August 26, 2010) to March 31, 2012, cash used in investing activities was $41,253. Financing Activities Cash provided by financing activities relating to the issuance of shares of common stock during the period of August 26, 2010 (date of inception) to March 31, 2012 was $18,000 as a result of the sale of ninety million (90,000,000) shares (post-split) of common stock, issued with a value of $0.001 to our founder and CEO, Janet Somsen in August 2010. We also received proceeds of $9,819and $699 from related parties, Janet Somsen CEO and BK Consulting & Associates, P.C., respectively, in exchange for an unsecured promissory notes carrying 8% interest, due on demand. During the year ended March 31, 2012, the Company repaid $7,950 and $680 to related parties, Janet Somsen CEO and BK Consulting & Associates, P.C., respectively. Since inception, our capital needs have entirely been met by these sales of stock and short term debt financings. Additional Disclosure of Outstanding Share Data We have 10,000,000 shares of preferred stock authorized, and 240,000,000 shares of common stock authorized. As of March 31, 2012, we had no shares of preferred stock and 91,250,000shares (post-split) of common stock issued and outstanding. 20 Table of Contents Satisfaction of Our Cash Obligations for the Next Twelve Months Our plan for satisfying our cash requirements for the next six months, estimated to be approximately $6,000, is through generating revenue from the sale of snowboarding carrying bags, sale of shares of our common stock, third party financing, and/or traditional bank financing. We do not, however, anticipate generating sufficient amounts of revenues to meet our working capital requirements. Consequently, we intend to make appropriate plans to insure sources of additional capital in the future to fund growth and expansion through additional equity or debt financing or credit facilities. We cannot assure that we will have sufficient capital to finance our growth and business operations or that such capital will be available on terms that are favorable to us or at all. We are currently incurring operating deficits that are expected to continue for the foreseeable future. Based on our current operating plan, we do not expect to generate revenue that is sufficient to cover our expenses for at least the next twelve months. In addition, we do not have sufficient cash and cash equivalents to execute our operations for at least the next twelve months. We will need to obtain additional financing to conduct our day-to-day operations, and to fully execute our business plan. We will raise the capital necessary to fund our business through a subsequent offering of equity securities. Additional financing, whether through public or private equity or debt financing, arrangements with security holders or other sources to fund operations, may not be available, or if available, may be on terms unacceptable to us. Additionally, the Company may have to reduce expenses, including Company officer compensation, if the Company is unable to achieve profitable operations in the near term. Management feels the Company’s continuation as a going concern depends upon its ability to obtain additional sources of capital and financing. Specifically, management intends to raise additional permanent capital through debt instruments such as bank loans, or private financing. The goal of this effort is to provide working capital for the next year. Our twelve month operating plan is dependent on raising additional permanent capital through debt instruments such as bank loans, or private financing in the amount of $75,000. Presently we do not have any existing sources or plans for financing. If we are successful in our efforts to raise the $75,000, our twelve month operating plan will be as follows (We would not move into our operations phase until we have established our internet site to sell our snowboard carrying bags). ● The implementation of our direct sales model through Ms. Somsen through the commencement of sales will cost at least $75,000. We will allocate $35,000 toward marketing materials which include flyers, brochures, direct marketing DVD’s and mailing costs. The company intends to allocate the $35,000 for Marketing as soon as the $75,000 is raised. ● $10,000 towards costs associated with public company reporting requirements, and $5,000 related to expenses associated with newly applicable corporate governance requirements ● Software and hardware to develop an internet site will cost the company at least $10,000. As a snowboard carrying bag company continued improvements and upgrades will be required. User features and website content updates are vital to continued visitations by online users. This cost signifies the system creation. The company intends to allocate these funds within four months of the funds becoming available. ● Program administration and working capital expenses until such time as there are sufficient sales to cash-flow operations will cost the company at least $15,000. This is the necessary working capital to fund operations until such time as revenues exceed expenses. This will cover audit fees, legal fees associated with the offering and all other management expenses such as those from industry consultants and advisors. The company intends to pay its legal and accounting and all other management fees as they become due. Our ability to maintain sufficient liquidity is dependent on our ability to raise additional capital. If we issue additional equity securities to raise funds, the ownership percentage of our existing security holders would be reduced. New investors may demand rights, preferences or privileges senior to those of existing holders of our common stock. Debt incurred by us would be senior to equity in the ability of debt holders to make claims on our assets. The terms of any debt issued could impose restrictions on our operations. If adequate funds are not available to satisfy either short or long-term capital requirements, our operations and liquidity could be materially adversely affected and we could be forced to cease operations. 21 Table of Contents Expected Purchase or Sale of Significant Equipment During the year ended March 31, 2012 the Company has paid a deposit of $41,253 on the purchase of equipment. Inflation The rate of inflation has had little impact on the Company's results of operations and is not expected to have a significant impact on the continuing operations. We are paying the expenses of the offering because we seek to (i) become a reporting company with the Commission under the Securities Exchange Act of 1934 (the "1934 Act"); and (ii) enable our common stock to be traded on the OTC Bulletin Board. We believe that the registration of the resale of shares on behalf of our existing security holders may facilitate the development of a public market in our common stock if our common stock is approved for trading on the OTC Bulletin Board. Off-Balance Sheet Arrangements We do not have any off-balance sheet arrangements that have or are reasonably likely to have a current or future effect on our financial condition, changes in financial condition, revenues or expenses, results of operations, liquidity, capital expenditures or capital resources that is material to investors. Critical Accounting Policies We have identified the policies outlined below as critical to our business operations and an understanding of our results of operations. The list is not intended to be a comprehensive list of all of our accounting policies. In many cases, the accounting treatment of a particular transaction is specifically dictated by accounting principles generally accepted in the United States, with no need for management's judgment in their application. The impact and any associated risks related to these policies on our business operations is discussed throughout management's Discussion and Analysis or Plan of Operation where such policies affect our reported and expected financial results. Note that our preparation of the financial statements requires us to make estimates and assumptions that affect the reported amount of assets and liabilities, disclosure of contingent assets and liabilities at the date of our financial statements, and the reported amounts of revenue and expenses during the reporting period. There can be no assurance that actual results will not differ from those estimates. Revenue Recognition Sales are recorded when products are shipped to customers and collectability is reasonably assured. Provisions for discounts and rebates to customers, estimated returns and allowances, and other adjustments are provided for in the same period the related sales are recorded. The Company defers any revenue from sales for which payment has been received, but delivery has not occurred. To date the Company has generated one sale. Stock Based Compensation Expense The Company adopted FASB guidance on stock based compensation upon inception on August 26, 2010. Under FASB ASC 718-10-30-2, all share-based payments to employees, including grants of employee stock options, to be recognized in the income statement based on their fair values. Pro forma disclosure is no longer an alternative. The Company did not issue any stock and stock options for services and compensation for the period from August 26, 2010 (Inception) through March 31, 2012. 22 Table of Contents FASB ASC 718-10-30-2 requires measurement of all employee share-based payments awards using a fair-value method. When a grant date for fair value is determined we will use the Black-Scholes-Merton pricing model. The Black-Scholes-Merton valuation calculation requires us to make key assumptions such as future stock price volatility, expected terms, risk-free rates and dividend yield. The weighted-average expected term for stock options granted is calculated using the simplified method. The simplified method defines the expected term as the average of the contractual term and the vesting period of the stock option. We will estimate the volatility rates used as inputs to the model based on an analysis of the most similar public companies for which the Company has data. We will use judgment in selecting these companies, as well as in evaluating the available historical volatility data for these companies. FASB ASC 718-10-30-2 requires us to develop an estimate of the number of share-based awards which will be forfeited due to employee turnover. Annual changes in the estimated forfeiture rate may have a significant effect on share-based payments expense, as the effect of adjusting the rate for all expense amortization after January 1, 2006 is recognized in the period the forfeiture estimate is changed. If the actual forfeiture rate is higher than the estimated forfeiture rate, then an adjustment is made to increase the estimated forfeiture rate, which will result in a decrease to the expense recognized in the financial statements. If the actual forfeiture rate is lower than the estimated forfeiture rate, then an adjustment is made to decrease the estimated forfeiture rate, which will result in an increase to the expense recognized in the financial statements. The risk-free rate is based on the U.S. Treasury yield curve in effect at the time of grant. We will continue to use judgment in evaluating the expected term, volatility and forfeiture rate related to its stock-based awards on a prospective basis, and in incorporating these factors into the model. If our actual experience differs significantly from the assumptions used to compute its stock-based compensation cost, or if different assumptions had been used, we may record too much or too little share-based compensation cost. The Company recognizes expense using the straight-line attribution method. Plan of Operation We will not receive any proceeds from the sale of shares under this prospectus. Our continued existence is dependent upon our ability to obtain additional financing. Our capital requirements for the next twelve months will continue to be significant. Based on our current operating plan, we do not expect to generate revenue that is sufficient to cover our expenses for the next twelve months. In addition, we do not have sufficient cash and cash equivalents to execute our operations and will need to obtain additional financing to operate our business for the next twelve months. Zippy Bags, Inc. will continue to develop its marketing program for its snowboard carrying bags. The Company will need additional capital of $75,000 for marketing and sales and working capital associated with Zippy over the next year.The Company intends to create a client base within this twelve month time frame. Additional financing, whether through public or private equity or debt financing, arrangements with the security holder or other sources to fund operations, may not be available, or if available, may be on terms unacceptable to us. Our ability to maintain sufficient liquidity is dependent on our ability to raise additional capital. If we issue additional equity securities to raise funds, the ownership percentage of our existing security holder would be reduced. New investors may demand rights, preferences or privileges senior to those of existing holders of our common stock. Debt incurred by us would be senior to equity in the ability of debt holders to make claims on our assets. The terms of any debt issued could impose restrictions on our operations. If adequate funds are not available to satisfy either short or long-term capital requirements, our operations and liquidity could be materially adversely affected and we could be forced to cease operations. Our independent auditors have added an explanatory paragraph to their report of our financial statements for the period ended March 31, 2012, stating that our net loss from inception $15,281, lack of revenues and dependence on our ability to raise additional capital to continue our existence, raise substantial doubt about our ability to continue as a going concern. Our consolidated financial statements and their explanatory notes included as part of this prospectus do not include any adjustments that might result from the outcome of this uncertainty. If we fail to obtain additional financing, either through an offering of our securities or by obtaining loans, we may be forced to cease our business. Item 7A. Quantitative and Qualitative Disclosures About Market Risk. This item in not applicable as we are currently considered a smaller reporting company. 23 Table of Contents Item 8. Financial Statements and Supplementary Data. INDEX TO FINANCIAL STATEMENTS Page Financial Statements Report of Independent Registered Public Accounting Firm F-1 Balance Sheets F-2 Statements of Operations F-3 Statement of Changes in Stockholders’ Equity F-4 Statements of Cash Flows F-5 Notes to Financial Statements F-6 24 Table of Contents REPORT OF INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM To the Board of Directors Zippy Bags, Inc. (A Development Stage Company) We have audited the accompanying balance sheets of Zippy Bags, Inc(A Development Stage Company) as of March 31, 2012 and March 31, 2011,and the related statements of operations, changes in shareholders' equity (deficit) and cash flows for the year ended March 31, 2012 and the period from inception (August 26, 2010) through March 31, 2012. These financial statements are the responsibility of the Company's management. Our responsibility is to express an opinion on these financial statements based on our audits. We conducted our audits in accordance with standards of the Public Company Accounting Oversight Board (United States). Those standards require that we plan and perform the audit to obtain reasonable assurance about whether the financial statements are free of material misstatement. The Company is not required to have, nor were we engaged to perform, an audit of its internal control over financial reporting. Our audit included consideration of internal control over financial reporting as a basis for designing audit procedures that are appropriate in the circumstances, but not for the purpose of expressing an opinion on the effectiveness of the Company's internal control over financial reporting. Accordingly, we express no such opinion. An audit includes examining, on a test basis, evidence supporting the amounts and disclosures in the financial statements. An audit also includes assessing the accounting principles used and significant estimates made by management, as well as evaluating the overall financial statement presentation. We believe that our audits provide a reasonable basis for our opinion. In our opinion, the financial statements referred to above present fairly, in all material respects, the financial position of Zippy Bags, Inc. (A Development Stage Company) as of March 31, 2012 and March 31, 2011, and the results of its operations and cash flows for the year ended March 31, 2012 and the period from inception on August 26, 2010 through March 31, 2012, in conformity with accounting principles generally accepted in the United States of America. The accompanying financial statements have been prepared assuming that the Company will continue as a going concern. As discussed in Note 2 to the financial statement, the Company has an accumulated deficit of $15,281, which raises substantial doubt about its ability to continue as a going concern. Management’s plans regarding those matters are also described in Note 2. The financial statements do not include any adjustments that might result from the outcome of this uncertainty. /s/ M&K CPAS, PLLC www.mkacpas.com Houston, Texas July 16, 2012 F-1 Table of Contents ZIPPY BAGS, INC. (A DEVELOPMENT STAGE COMPANY) BALANCE SHEETS March 31, March 31, ASSETS Current assets Cash $ $ Inventory - Prepaid expenses and other receivables - Total Current Assets Long-term assets Deposit on Equipment 37,128 - Total Assets LIABILITIES AND (DEFICIENCY IN) STOCKHOLDERS' EQUITY Current liabilities Accounts payable $ $ - Sales tax payable - Income tax payable - Accrued Interest Note payable, related party Total current liabilities Stockholders' equity (deficit) Preferred stock, $0.001 par value, 10,000,000 shares authorized, no shares issued and outstanding as of March 31, 2012 and 2011, respectively - - Common stock, $0.001 par value, 240,000,000 shares authorized, 91,250,000 and 90,000,000 shares issued and outstanding (post-split) as of March 31, 2012 and 2011, respectively Additional paid in capital ) ) Retained earnings (deficit) accumulated during the development stage ) ) Total (deficiency in) stockholder's equity ) Total liabilities and (deficiency in) stockholders' equity $ $ See notes to consolidated financial statements. F-2 Table of Contents ZIPPY BAGS, INC. (A DEVELOPMENT STAGE COMPANY) STATEMENT OF OPERATIONS August 26, August 26, For the Year Ended (inception) to (inception) to March 31, March 31, March 31, Revenue $ $ - $ Cost of revenue - Gross profit - Operating expenses: General and administrative Professional Fees Total operating expenses Net Operating Income (Loss) ) ) Other income (expense): Impairment loss on equipment ) - ) Interest income - Interest expense ) ) ) Total other income (expense) ) ) Income (Loss) before provision for income taxes ) ) Provision for income taxes - Net income (loss) $ $ ) $ ) Net income (loss) per share – basic (post-split) $ $ ) Net income (loss) per share – diluted (post-split) $ $ ) Weighted average shares outstanding – basic (post-split) Weighted average shares outstanding – diluted (post-split) See notes to consolidated financial statements. F-3 Table of Contents ZIPPY BAGS, INC. (A DEVELOPMENT STAGE COMPANY) STATEMENT OF STOCKHOLDERS' EQUITY From date of inception (August 26, 2010)to March 31, 2012 (Deficit) Accumulated Additional During Total Preferred Stock Common Stock Paid-In Development Stockholders' Shares Amount Shares Amount Capital Stage Equity Common stock issued to founder at $0.001 per share - $ - $ $ ) $ - $ Net income (loss) from August 26, 2010 (inception) to March 31, 2011 - ) ) Balance, March 31, 2011 - $ - $ $ ) $ ) $ ) Common stock issued for services at $0.0192 per share on November 28, 2011 - - - Net income (loss) for the year ended March 31, 2012 - Balance, March 31, 2012 - $ - $ $ ) $ ) $ See notes to consolidated financial statements. F-4 Table of Contents ZIPPY BAGS, INC. (A DEVELOPMENT STAGE COMPANY) STATEMENT OF CASH FLOWS August 26, August 26, For the Year Ended (inception) to (inception) to March 31, March 31, March 31, CASH FLOWS FROM OPERATING ACTIVITIES Net income (loss) $ $ ) $ ) Adjustments to reconcile net loss to net cash used in operating activities: Impairment loss on equipment Common Stock issued for services - Changes in assets and liabilities: Inventory ) - ) Prepaid expense and other receivables ) - Accounts Payable - Sales tax payable - Income tax payable - Accrued Interest, related party Net cash provided by (used in) operating activities ) CASH FLOWS FROM INVESTING ACTIVITIES Due from officers - - Deposit on Equipment ) - ) Net cash provided by (used in) investing activities ) - ) CASH FLOWS FROM FINANCING ACTIVITIES Proceeds from officer loans, related party Repayments of officer loans, related party ) - ) Proceeds from notes payable Proceeds from sale of common stock - Net cash provided by (used in) financing activities Net Increase (Decrease) in cash and cash equivalents Cash and cash equivalents at beginning of period - - Cash and cash equivalents at end of period $ $ $ SUPPLEMENTAL DISCLOSURE OF CASH FLOW INFORMATION: Interest paid $ 32 $ 6 $ 38 Income taxes paid $ - $ - $ - NON-CASH TRANSACTIONS Common stock issued for services - See notes to consolidated financial statements. F-5 Table of Contents Zippy Bags, Inc. (A Development Stage Company) Notes to Financial Statements Note 1 – Nature of Business and Significant Accounting Policies Nature of Business Zippy Bags, Inc. (“the Company”) was incorporated in the state of Nevada on August 26, 2010 (“Inception”). The Company was formed to market a snowboard carrying bag. The company will market the bags locally, in the Salt Lake City, Utah area to snowboard shops and outdoor retailers. These statements reflect all adjustments, consisting of normal recurring adjustments, which in the opinion of management are necessary for fair presentation of the information contained therein. The Company follows the same accounting policies in the preparation of interim reports. The Company is considered to be in the development stage as defined by FASB ASC 915-10-05. This standard requires companies to report their operations, shareholders equity and cash flows from inception through the reporting date. The Company will continue to be reported as a development stage entity until, among other factors, revenues are generated from management’s intended operations. Management has provided financial data since inception (August 26, 2010). The Company has adopted a fiscal year end of March 31. Results of operations for the interim period are not indicative of annual results. Use of Estimates The preparation of financial statements in conformity with accounting principles generally accepted in the United States requires management to make estimates and assumptions that affect the reported amounts of assets and liabilities, and the disclosure of contingent assets and liabilities at the date of the financial statements, and the reported amounts of revenues and expenses during the reporting period. Actual results could differ from those estimates. Cash and Cash Equivalents We maintain cash balances in non-interest-bearing accounts, which do not currently exceed federally insured limits. For the purpose of the statements of cash flows, all highly liquid investments with an original maturity of three months or less are considered to be cash equivalents. There were no cash equivalents as of March 31, 2012. Inventory Inventory is valued at the lower of cost or market and is determined by the first-in, first-out method. Equipment Equipment is recorded at the lower of cost or estimated net recoverable amount, and is depreciated using the straight-line method over the estimated useful lives of the related asset. Maintenance and repairs will be charged to expense as incurred. Significant renewals and betterments will be capitalized. At the time of retirement or other disposition of equipment, the cost and accumulated depreciation will be removed from the accounts and any resulting gain or loss will be reflected in operations. The Company will assess the recoverability of equipment by determining whether the depreciation and amortization of these assets over their remaining life can be recovered through projected undiscounted future cash flows. The amount of equipment impairment, if any, will be measured based on fair value and is charged to operations in the period in which such impairment is determined by management. Income Taxes Deferred tax assets and liabilities are recognized for the future tax consequences attributable to differences between the financial statement carrying amounts of existing assets and liabilities and their respective tax bases. Deferred tax assets and liabilities are measured using enacted tax rates expected to apply to taxable income in the years in which those temporary differences are expected to be recovered or settled. A valuation allowance is provided for significant deferred tax assets when it is more likely than not, that such asset will not be recovered through future operations. F-6 Table of Contents Fair value of Financial Instruments Financial instruments consist principally of cash and debts due to the officer. The carrying amounts of such financial instruments in the accompanying balance sheets approximate their fair values due to their relatively short-term nature. It is management’s opinion that the Company is not exposed to significant currency or credit risks arising from these financial instruments. Revenue Recognition Revenues from fixed price contracts and cost-plus-fee contracts are recognized as services are performed. Revenue is recognized at the time of sale if collectability is reasonably assured. Provisions for discounts and rebates to customers, estimated returns and allowances, and other adjustments are provided for in the same period the related sales are recorded. The Company defers any revenue for which the product has not been delivered or is subject to refund until such time that the Company and the customer jointly determine that the product has been delivered or no refund will be required. Basic and Diluted Loss per Share The basic net loss per common share is computed by dividing the net loss by the weighted average number of common shares outstanding. Diluted net loss per common share is computed by dividing the net loss adjusted on an “as if converted” basis, by the weighted average number of common shares outstanding plus potential dilutive securities. For the periods presented, there were no outstanding potential common stock equivalents and therefore basic and diluted earnings per share result in the same figure. Stock-Based Compensation The Company adopted FASB guidance on stock based compensation upon inception at August 26, 2010. Under FASB ASC 718-10-30-2, all share-based payments to employees, including grants of employee stock options, to be recognized in the income statement based on their fair values. Pro forma disclosure is no longer an alternative. The Company has not had any stock and stock options issued for services and compensation for the year ended March 31, 2012. Recently Issued Accounting Pronouncements In September 2011, the Financial Accounting Standards Board (FASB) issued Accounting Standards Update (ASU) No. 2011-08, Intangibles – Goodwill and Other (Topic 350): Testing Goodwill for Impairment. The guidance in ASU 2011-08 is intended to reduce complexity and costs by allowing an entity the option to make a qualitative evaluation about the likelihood of goodwill impairment to determine whether it should calculate the fair value of a reporting unit. The amendments also improve previous guidance by expanding upon the examples of events and circumstances that an entity should consider between annual impairment tests in determining whether it is more likely than not that the fair value of a reporting unit is less than its carrying amount. Also, the amendments improve the examples of events and circumstances that an entity having a reporting unit with a zero or negative carrying amount should consider in determining whether to measure an impairment loss, if any, under the second step of the goodwill impairment test. The amendments in this ASU are effective for annual and interim goodwill impairment tests performed for fiscal years beginning after December 15, 2011. Early adoption is permitted, including for annual and interim goodwill impairment tests performed as of a date before September 15, 2011, if an entity’s financial statements for the most recent annual or interim period have not yet been issued. The adoption of this guidance is not expected to have a material impact on the Company’s financial position or results of operations. In June 2011, the FASB issued ASU 2011-05, “Comprehensive Income (Topic 220): Presentation of Comprehensive Income”, which is effective for annual reporting periods beginning after December 15, 2011. ASU 2011-05 will become effective for the Company on December 1, 2012. This guidance eliminates the option to present the components of other comprehensive income as part of the statement of changes in stockholders’ equity. In addition, items of other comprehensive income that are reclassified to profit or loss are required to be presented separately on the face of the financial statements. This guidance is intended to increase the prominence of other comprehensive income in financial statements by requiring that such amounts be presented either in a single continuous statement of income and comprehensive income or separately in consecutive statements of income and comprehensive income. The adoption of ASU 2011-05 is not expected to have a material impact on our financial position or results of operations. F-7 Table of Contents In May 2011, the FASB issued ASU 2011-04, “Fair Value Measurement (Topic 820): Amendments to Achieve Common Fair Value Measurement and Disclosure Requirements in U.S. GAAP and IFRSs”, which is effective for annual reporting periods beginning after December 15, 2011. This guidance amends certain accounting and disclosure requirements related to fair value measurements. Additional disclosure requirements in the update include: (1) for Level 3 fair value measurements, quantitative information about unobservable inputs used, a description of the valuation processes used by the entity, and a qualitative discussion about the sensitivity of the measurements to changes in the unobservable inputs; (2) for an entity’s use of a nonfinancial asset that is different from the asset’s highest and best use, the reason for the difference; (3) for financial instruments not measured at fair value but for which disclosure of fair value is required, the fair value hierarchy level in which the fair value measurements were determined; and (4) the disclosure of all transfers between Level 1 and Level 2 of the fair value hierarchy. ASU 2011-04 will become effective for the Company on December 1, 2012. We are currently evaluating ASU 2011-04 and have not yet determined the impact that adoption will have on our financial statements. In April 2011, the FASB issued ASU 2011-02, “Receivables (Topic 310): A Creditor’s Determination of Whether a Restructuring is a Troubled Debt Restructuring”. This amendment explains which modifications constitute troubled debt restructurings (“TDR”). Under the new guidance, the definition of a troubled debt restructuring remains essentially unchanged, and for a loan modification to be considered a TDR, certain basic criteria must still be met. For public companies, the new guidance is effective for interim and annual periods beginning on or after June 15, 2011, and applies retrospectively to restructuring occurring on or after the beginning of the fiscal year of adoption. ASU 2011-02 has become effective for the Company on September 1, 2012. The Company does not believe that the guidance will have a material impact on its financial statements. Note 2 – Going Concern As shown in the accompanying financial statements, the Company has incurred net losses from operations resulting in an accumulated deficit of $15,281as of March 31, 2012. These factors raise substantial doubt about the Company’s ability to continue as a going concern. Management is actively pursuing new ventures to increase revenues. In addition, the Company is currently seeking additional sources of capital to fund short term operations. The Company, however, is dependent upon its ability to secure equity and/or debt financing and there are no assurances that the Company will be successful, therefore, without sufficient financing it would be unlikely for the Company to continue as a going concern. The financial statements do not include any adjustments that might result from the outcome of any uncertainty as to the Company’s ability to continue as a going concern. The financial statements also do not include any adjustments relating to the recoverability and classification of recorded asset amounts, or amounts and classifications of liabilities that might be necessary should the Company be unable to continue as a going concern. Note 3 – Inventory All inventories on the Company’s balance sheet at March 31, 2012 have been shipped and are in the possession of the end customer.This transaction has not met the criteria for revenue recognition based on reasonable assurance of collection.The unpaid portion is listed as inventories on consignment in the amount of $30,164 and is recorded at cost as inventory on the Company’s balance sheet until collectability is reasonably assured.At March 31, 2012 and 2011 inventory is as follows: March31, 2012 March 31, 2011 Inventory $ $ - Note 4 – Deposit on Equipment During the year ended March 31, 2012, the Company made a cash deposit of $41,253 for equipment.During the year ended March 31, 2012, the Company recorded an impairment on the deposit of equipment of $4,125.The impairment was based on the non-refundable portion of the deposit.As of the date of this report, the Company has not received the equipment.At March 31, 2012 and 2011, deposit on equipment is as follows: March31, 2012 March 31, 2011 Deposit on equipment $ $ - Impairment on deposit ) - Deposit on equipment, net - Note 5 – Related Party Transactions From time to time the Company has received loans from BK Consulting and Associates, P.C. (“BK Consulting”) to fund operations at an 8% per annum interest rate, due on demand.The principal balance due were $699 and $680 at March 31, 2012 and 2011, respectively.In addition, accrued interest of $8 and $32 existed at March 31, 2012 and 2011, respectively. From time to time, the Company’s CEO and founder, Janet Somsen, advanced loans to the Company for operations at an 8% per annum interest date, due on demand.The principal balances due were $6,876 and $5,007, at March 31, 2012 and 2011.In addition, accrued interest in the amount of $618 and $94 existed at March 31, 2012 and 2011, bearing interest at 8% and due on demand from the Company’s founder and CEO, Janet Somsen. On November 5, 2010, the Company issued 90,000,000 founder’s shares (post-split) at the par value of $0.001 in exchange for proceeds of $18,000 to the Company’s CEO. F-8 Table of Contents Note 6 – Notes Payable, Related Party Officer Loans Officer loans consist of the following at March 31, 2012 and 2011, respectively: March 31, 2012 March 31, 2011 Unsecured promissory notes to Janet Somsen, founder and CEO, carry an 8% interest rate, due on demand $ $ Total Officer Loans, Related Party $ $ The Company recorded interest expense in the amount of $500 related to the officer loans for the year ended March 31, 2012. Other Related Party Loans From time to time the Company has received loans from BK Consulting and Associates, P.C. (“BK Consulting”) to fund operations at an 8% per annum interest rate, due on demand.The principal balance due were $699 and $680 at March 31, 2012 and 2011, respectively.In addition, accrued interest of $8 and $32 existed at March 31, 2012 and 2011, respectively. Note7 – Stockholder’s Equity Stock-split On February 24, 2012 the Company approved a 5 for 1 forward stock split of the Company’s common stock.All references to share and per share amounts in the consolidated financial statements and accompanying notes to the consolidated financial statements have been retroactively restated to reflect the 5 for 1 stock split. Shares Authorized On August 26, 2010, the Company’s certificate of incorporation authorized 90,000,000 shares of common stock, par value $0.001, and 10,000,000 shares of preferred stock, par value $0.001.On March 27, 2012, the Company amended its certificate of incorporation to increase the t authorized capital of the Company to 250,000,000 shares consisting of: (i) 240,000,000 shares of common stock having a par value of $0.001 per share, and (ii) 10,000,000 shares of preferred stock having a par value of $0.001 per share On November 5, 2010, the Company issued 90,000,000 founder’s shares (post-split) at the par value of $0.001 in exchange for proceeds of $18,000. On November 28, 2011, the Company issued 1,250,000 shares of common stock (post-split) at a value of $0.0192 per share to a service provider as compensation.The aggregate value of $24,000 was charged to operations during the year ended March 31, 2012. The value of the shares was based on the fair market value of the services provided. Note8 – Fair Value of Financial Instruments Under FASB ASC 820-10-05, the Financial Accounting Standards Board establishes a framework for measuring fair value in generally accepted accounting principles and expands disclosures about fair value measurements. This Statement reaffirms that fair value is the relevant measurement attribute. The adoption of this standard did not have a material effect on the Company’s financial statements as reflected herein. The carrying amounts of cash, accounts payable and accrued expenses reported on the balance sheet are estimated by management to approximate fair value primarily due to the short term nature of the instruments. The Company had no other items that required fair value measurement on a recurring basis. The Company’s financial assets and liabilities are measured using inputs from the three levels of the fair value hierarchy. The three levels are as follows: Level 1 - Inputs are unadjusted quoted prices in active markets for identical assets or liabilities that the Company has the ability to access at the measurement date. Level 2 - Inputs include quoted prices for similar assets and liabilities in active markets, quoted prices for identical or similar assets or liabilities in markets that are not active, inputs other than quoted prices that are observable for the asset or liability (e.g., interest rates, yield curves, etc.), and inputs that are derived principally from or corroborated by observable market data by correlation or other means (market corroborated inputs). F-9 Table of Contents Level 3 - Unobservable inputs that reflect our assumptions about the assumptions that market participants would use in pricing the asset or liability. The following table provides a summary of the fair values of assets and liabilities: Fair Value Measurements at March 31, 2012 Carrying Value March 31, 2012 Level 1 Level 2 Level 3 None $ - $ - $ - $ - Note9 – Revenue During the year ended March 31, 2012 one customer accounted for 100% of our revenue.The Company delivered its’ initial shipment to the customer in June, but did not meet the criteria for revenue recognition based on reasonable assurance of collection.As of the date of this filing, the Company has collected $110,000 related to this shipment.Accordingly, the Company recognized $102,948 of revenue for the year ended March 31, 2012. Note 10 – Income Taxes The Company accounts for income taxes under FASB ASC 740-10, which provides for an asset and liability approach of accounting for income taxes. Under this approach, deferred tax assets and liabilities are recognized based on anticipated future tax consequences, using currently enacted tax laws, attributed to temporary differences between the carrying amounts of assets and liabilities for financial reporting purposes and the amounts calculated for income tax purposes. For the year ended March 31, 2012, and the period from August 26, 2010 (inception) to March 31, 2011, respectively, the Company produced net operating income (losses) before provision for income taxes of $9,540, and ($22,554) respectively, accordingly, a provision for income taxes of $2,267 has been recorded. The federal and state income tax provision (benefit) is summarized as follows: For the year ended March 31, Current Expense Federal income tax expense (benefit) $ $
